                     Case 3:18-cv-04954-CRB Document 155-1 Filed 01/04/21 Page 1 of 3


             1   STINSON LLP                                        GIBSON, DUNN & CRUTCHER LLP
                 TODD A. NOTEBOOM, Pro Hac Vice                     KRISTIN A. LINSLEY, SBN 154148
             2   todd.noteboom@stinson.com                          klinsley@gibsondunn.com
                 50 South Sixth Street, Ste. 2600                   555 Mission Street, Suite 3000
             3   Minneapolis, MN 55402                              San Francisco, CA 94105-0921
                 Telephone:    612.335.1894                         Telephone:    415.393.8395
             4   Facsimile:    612.335.1657                         Facsimile:    415.374.8471
             5   JEREMY ROOT, Pro Hac Vice                          DEBORAH L. STEIN, SBN 224570
                 jeremy.root@stinson.com                            dstein@gibsondunn.com
             6   230 W. McCarty Street                              333 South Grand Avenue
                 Jefferson City, MO 65101                           Los Angeles, CA 90071-3197
             7   Telephone:     573.556.3609                        Telephone:    213.229.7164
                 Facsimile:     573.556.3635                        Facsimile:    213.229.6164
             8
                 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
             9   FRANK FALZETTA, SBN 125146
                 ffalzetta@sheppardmullin.com
           10    333 South Hope Street, 43rd Floor
                 Los Angeles, California 90071-1422
           11    Telephone:    213.620.1780
                 Facsimile:    213.620.1398
           12
                 JEFFREY S. CROWE, SBN 216055
           13    jcrowe@sheppardmullin.com
                 650 Town Center Drive, 4th Floor
           14    Costa Mesa, California 92626-1993
                 Telephone:   714.513.5100
           15    Facsimile:   714.513.5130
           16
                 Attorneys for Defendant
           17    STATE FARM LIFE INSURANCE COMPANY
           18
                                             UNITED STATES DISTRICT COURT
           19
                                          NORTHERN DISTRICT OF CALIFORNIA
           20

           21
                 ELIZABETH A. BALLY, Individually and On     CASE NO. 3:18-CV-04954-CRB
           22    Behalf Of All Others Similarly Situated,
                                                             CLASS ACTION
           23                        Plaintiffs,
                                                             DECLARATION OF TODD A. NOTEBOOM
           24          v.                                    IN SUPPORT OF DEFENDANT’S
                                                             ADMINISTRATIVE MOTION FOR LEAVE
           25    STATE FARM LIFE INSURANCE                   TO FILE AN OVERLENGTH
                 COMPANY,                                    MEMORANDUM IN OPPOSITION TO
           26                                                PLAINTIFF’S MOTION FOR SUMMARY
                                     Defendant.              JUDGMENT
           27

           28

Gibson, Dunn &
Crutcher LLP

                               DECLARATION OF TODD A. NOTEBOOM – CASE NO. 3:18-CV-04954-CRB
                      Case 3:18-cv-04954-CRB Document 155-1 Filed 01/04/21 Page 2 of 3


             1   DECLARATION OF TODD A. NOTEBOOM
             2            I, Todd A. Noteboom, declare:
             3            1.     I am a partner with Stinson LLP, counsel of record for Defendant State Farm Life
             4   Insurance Company. I submit this declaration in support of the Defendant’s Administrative Motion
             5   for Leave to File an Overlength Memorandum in Opposition to Plaintiff’s Motion for Summary
             6   Judgment (the “Administrative Motion”). I have personal knowledge of the facts set forth in this
             7   declaration, except where noted otherwise, and, if called as a witness, could and would competently
             8   testify to these statements.
             9            2.     On October 26, 2020, Plaintiff filed her Motion for Partial Summary Judgment. On
           10    November 6, 2020, this Court granted State Farm’s Administrative Motion for Enlargement of Time
           11    to file its Response, thereby extending the date for State Farm to respond to January 8, 2021. (ECF No.
           12    150).
           13             3.     In her Motion for Partial Summary Judgment, Plaintiff seeks dispositive, classwide
           14    ruling on liability on all of her claims as well as a ruling that the class is entitled to a damages award
           15    “in the specific amount determined by Mr. Witt’s methodology.” (ECF No. 142 at fn. 1).
           16             4.     On November 12, 2020, Plaintiff disclosed her actuarial expert Scott J. Witt and his
           17    report to State Farm.
           18             5.     Pursuant to Civil L.R. 7-11 and 7-12, I emailed counsel for Plaintiff, Norm Siegel, to
           19    confer regarding these circumstances and to seek a stipulation. On January 4, 2021, I advised counsel
           20    of State Farm’s intent to seek an additional 15 pages and offered an equal additional number of pages
           21    for Plaintiff’s Reply in Support of her Motion for Partial Summary Judgment. Mr. Siegel stated as
           22    follows: “Plaintiff does not believe a page enlargement is necessary or appropriate given the issues
           23    presented by the motion, but take no position on State Farm’s specific request. If State Farm’s motion
           24    is granted, Plaintiff respectfully requests an additional 15 pages for its reply brief as proposed by State
           25    Farm.”
           26             I declare under the penalty of perjury under the laws of the United States that the above
           27    statements are true.
           28             Executed this 4th day of January 2021 in Minneapolis, Minnesota.

Gibson, Dunn &
Crutcher LLP                                                         1
                                  DECLARATION OF TODD A. NOTEBOOM – CASE NO. 3:18-CV-04954-CRB
                     Case 3:18-cv-04954-CRB Document 155-1 Filed 01/04/21 Page 3 of 3


             1
                                                                       /s/ Todd A. Noteboom
             2
                                                                       Todd A. Noteboom
             3

             4          I hereby attest that I have on file all holographic signatures corresponding to any signatures
             5   indicated by a conformed signature (/S/) within this e-filed document.
             6

             7                                                         /s/ Kristin A. Linsley
                                                                       Kristin A. Linsley
             8

             9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP                                                       2
                                 DECLARATION OF TODD A. NOTEBOOM – CASE NO. 3:18-CV-04954-CRB
